Citation Nr: 9925149	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veteran's active military service extended from November 
1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 letter decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That letter informed the veteran of 
the need to submit new and material evidence to reopen his 
claims for service connection for a psychiatric disorder and 
for PTSD.  

The veteran had previously claimed entitlement to service 
connection for a psychiatric disorder, to include PTSD.  This 
claim was ultimately denied by the Board, after 
reconsideration, in November 1987.   That Board decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991).  It is unclear 
from the claims file whether the RO has reopened the 
veteran's claim.  The RO did not issue a rating decision.  
Rather the RO sent the veteran a letter dated March 1998 
which informed him of the need to submit new and material 
evidence to reopen his claim.  The veteran disagreed.  In 
July 1998 the RO issued a statement of the case (SOC).  The 
RO listed the issue as one of service connection, not as an 
issue new and material evidence to reopen the claim.  
However, the discussion in the reasons and bases provided by 
the RO focused on the need for new and material evidence, but 
also mentioned the absence of verified stressors.  Based on 
the phrasing of the issue by the RO the Board believes that 
the RO has reopened the veteran's claim.  As such, the Board 
has phrased the issues accordingly.

The Board has also split the veteran's claim into two issues.  
VA regulations provide specific requirements for service 
connection for PTSD distinct from other psychiatric 
disorders.  As such, these claims are more properly addressed 
as two individual issues.  




REMAND

Review of the veteran's claims file reveals that his service 
medical records have been destroyed by fire and are 
unavailable.  The RO requested, and received, some minimal 
information related to the veteran's service personnel 
records.  However, VA has a heightened obligation to search 
for alternate medical records when service medical records 
are not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The RO has stated in their prior denial that the specific 
stressors alleged by the veteran have not been verified.  
However, review of the claims file does not indicate that the 
RO attempted to verify the veteran's stressors with U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  

The Board notes that service connection for PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
inservice stressor occurred; and, (3) a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998) 
amended by 64 Fed. Reg. 32807-32808 (June 18, 1999).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) held in West v. Brown, 7 Vet. 
App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review.  In the case of Zarycki v. Brown, 6 Vet. 
App. 91 (1993), the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is an essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991), 38 C.F.R. § 3.304(f) (1998) amended by 
64 Fed. Reg. 32807-32808 (June 18, 1999), and the applicable 
VA Manual 21-1 provisions, the evidence necessary to 
establish the occurrence of the recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was ". . . engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  The Court, in Hayes, 
articulated a two-step process of determining whether a 
veteran has "engaged in combat with the enemy."  First, it 
must be determined, through recognized military citations or 
other supported evidence, that the veteran was engaged in 
combat with the enemy, and that the claimed stressors are 
related to said combat.  

If the determination, with respect to this step is 
affirmative, then and only then the second step requires that 
the veteran's lay testimony, regarding the claimed stressors, 
must be accepted as conclusive after the actual occurrence.  
Moreover, no further development or corroborative evidence 
will be required provided that the veteran's testimony is 
found to be credible and ". . .consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, at 98.  In other words, the claimant's assertions 
that he fought against an enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he ". . . engaged in combat with 
the enemy."  The Board further notes that the Court has 
indicated that the mere presence in a combat situation is not 
sufficient to show that an individual was engaged in combat 
with the enemy.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
affirmed on reconsideration, 1 Vet. App. 406 (1991).

In Zarycki, the Court held that in addition to demonstrating 
the existence of a stressor, the facts must also establish 
that the alleged stressful event was sufficient to give rise 
to PTSD. Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (1998) amended by 64 Fed. Reg. 
32807-32808 (June 18, 1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  In light of the foregoing 
and recognizing the VA's duty to assist the veteran in the 
development of facts pertinent to his claim, when the claim 
is remanded, further development of the claim for PTSD should 
occur. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request a complete copy 
of the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC) or the appropriate 
records depository.  

2.  The RO should make another attempt to 
secure any additional service medical 
records that may exist pertaining to this 
veteran from the service department or 
the appropriate depository of records.  
Specifically, the RO should ask that a 
special search be conducted in an effort 
to locate any Surgeon General extracts 
and/or morning reports.  

3.  The veteran should be asked to 
provide a list of the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his claimed psychiatric 
disabilities prior to 1982.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements to obtain 
all the relevant records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
All information obtained should be made 
part of the file.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already on 
file.  

4.  The RO should request from the veteran 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Korea, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

5.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors.  
This summary and all associated documents 
showing the units to which the veteran was 
assigned while in Korea should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197.  See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  They should be 
requested to provide any information to 
show whether the veteran was engaged in 
combat with the enemy and to corroborate 
the veteran's alleged stressors.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should arrange 
for the veteran to be examined by a VA 
psychiatrist to determine the nature and 
severity of his psychiatric disorder.  
The RO must specify, for the examiner, 
the stressor or stressors that the RO has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
the examiner determines that the veteran 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner is also 
requested to render an opinion as to 
whether any psychiatric disorder other 
than PTSD is related tot he veteran's 
period of service over four decades ago.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should try to reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with Duran v. Brown, 7 Vet. 
App. 216 (1994), Zarycki, and West.  The 
examiners should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner. 

8.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

9.  Upon completion of the above, the RO 
should readjudicate the issues on appeal.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


